Title: From George Washington to Henry Lee, Jr., 4 February 1787
From: Washington, George
To: Lee, Henry Jr.



My dear Sir,
Mount Vernon February 4th 1787

I thank you for asking my commands to Fredericksburg. It is not my wish to be your competitor in the purchase of any of Mr Hunters tradesmen: especially as I am in a great degree principled against increasing my number of Slaves by purchase and suppose moreover that Negros sold on creadit will go high. yet if you are not disposed to buy the Bricklayer which is advertized for Sale, for your own use—find him in the vigour of life—from

report a good work man & of tolerable character and his price does not exceed one hundred, or a few more pounds, I should be glad if you would buy him for me. I have much work in this way to do this Summer. If he has a family, with which he is to be sold; or from whom he would reluctantly part I decline the purchase—his feelings I would not be the means of hurting in the latter case, nor at any rate be incumbered with the former. I am &c.

G. Washington

